Exhibit FOR MORE INFORMATION, CONTACT: Investors: Adam Rodriguez Office:210-255-6197 Wireless: 210-861-7969 adam.rodriguez@kci1.com Media: Kevin Belgrade Office:210-255-6232 Wireless: 210-216-1236 kevin.belgrade@kci1.com KINETIC CONCEPTS REPORTS FINANCIAL RESULTS FOR THIRD QUARTER AND FIRST NINE MONTHS OF 2009 Third Quarter Highlights -Worldwide V.A.C. Therapy revenue of $360.6 million, up 2% on a constant currency basis -North American V.A.C. Therapy revenue of $270.8 million, up 1% from the prior-year period on a constant currency basis -Regenerative Medicine revenue of $71.8 million, up 17% from the prior-year period -Therapeutic Support Systems revenue of $72.1 million, down 10% on a constant currency basis -Diluted earnings per share of $0.91 on a reported basis, $1.08 on a non-GAAP basis adjusted for non-cash acquisition- related items San Antonio, Texas, October 21, 2009 – Kinetic Concepts, Inc. (NYSE: KCI) today reported third quarter 2009 total revenue of $504.4 million, compared to $503.3 million reported for the third quarter of 2008.Total revenue for the first nine months of 2009 was $1.466 billion, up 6% from the prior-year period.Foreign currency exchange movements negatively impacted total revenue for the third quarter and first nine months of 2009 by approximately 1% and 3%, respectively, compared to the corresponding periods of the prior year. Net earnings for the third quarter of 2009 were $64.6 million, or $0.91 per diluted share, compared to $53.9 million, or $0.75 per diluted share, for the third quarter of 2008, representing increases of 20% and 21%, respectively, from the prior-year periods. “In the third quarter, we delivered revenue and earnings growth despite the impact of ongoing competitive and economic pressures,” said Catherine M. Burzik, President and Chief Executive Officer of KCI.“We also made progress in the quarter on several key strategic initiatives. We received regulatory approval for V.A.C.® Therapy in Japan, launched our open abdominal therapy system, ABTheraTM, and expanded our manufacturing capabilities in Ireland as we prepare for the launch of exciting new products in 2010.” Revenue Recap – Third Quarter and First Nine Months of 2009 Show Stability Worldwide revenue from V.A.C. Therapy products was $360.6 million for the third quarter of 2009 and $1.039 billion for the first nine months of 2009, compared to $360.3 million and $1.046 billion, respectively, for the corresponding periods of 2008.Higher unit rental and sales volumes in the period were offset by unfavorable foreign currency exchange rate movements and lower realized pricing.Foreign currency exchange movements unfavorably impacted worldwide V.A.C. Therapy revenue by approximately 1% and 3%, respectively, compared to the third quarter and first nine months of the prior year.On a constant currency basis, the growth in V.A.C. Therapy revenue stemmed from increased market penetration of V.A.C. Therapy, resulting in higher rental and sales unit volumes.North American V.A.C.
